DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US 5285598, hereinafter ‘Arita’) in view of Philipp (DE 102005026474).
Regarding claims 1, 3 & 4, Arita discloses a diamond tool comprising a tool shank 3 and a tool head 2 fixed on the tool shank. The tool head is formed by a layer of material interspersed with diamonds at least in sections. The layer of material is directly connected to the tool shank by an integral bond. The tool head has a recess 4 on the front side so that in the area of the free end, the tool head has a cross-section in the form of a circular ring. The tool head forms a hollow milling cutter and is made as a circular ring. Arita discloses the diamond material being electroplated (Col. 3, Lines 3-14) [claim 4] but does not explicitly disclose the material being nickel-diamond material grown by electroplating.
Philipp discloses a similar material for cutting tools (abstract) but the material is a nickel-diamond with diamond grains 12 disposed therein. The material is a nickel layer claim 3].
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the electroplated nickel-diamond material of Philipp as the electroplated diamond material of Arita to improve the tool’s ability to withstand high heat during machining.
Regarding claim 2, Arita discloses the tool head protruding from the tool shank at least in sections on the free end-side (see Fig. 1).
Regarding claim 5, Arita discloses the tool shank having a circumferential contouring (i.e. a round shape) to which the tool head is integrally bonded at least in sections.
Regarding claim 8, Arita discloses the tool shank 3 having an axial bore 4 which forms an opening in the area of the tool head.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US 5285598) in view of Philipp (DE 102005026474) as applied to claim 1 above, and further in view of Peters (US 3243924).
Regarding claim 6, neither Arita nor Philipp disclose a rotationally asymmetrical area to which the tool head is bonded.
Peters discloses a similar diamond-bonded cutting tool, wherein the diamond layer 47 is deposited on a tool shank with a rotationally asymmetrical area 46 (see Fig. 7) to which the tool head is integrally bonded at least in sections.
claim 1 by incorporating a rotationally asymmetric area, as taught by Peters, to provide clearance to the rotating tool and a flat area for the diamond material to adhere to.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US 5285598) in view of Philipp (DE 102005026474) as applied to claim 1 above, and further in view of Miyanaga (USPG 20060251482).
Regarding claim 7, neither Arita nor Philipp disclose a circumferential groove or notch in the tool shank to which the layer of material interspersed with diamonds engages.
Miyanaga discloses a similar tool in which the tool is provided with a circumferential groove/notch 7 to which diamond grains adhere.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of claim 1 by incorporating a circumferential groove or notch to the tool shank, as taught by Miyanaga, in order to provide a positive geometry for the diamond coating to adhere to.
Response to Arguments
Applicant's arguments filed 11/03/2021 with respect to claims 1-8 have been fully considered but they are not persuasive. Applicant argues that the combination of Arita in view of Philipp does not disclose the claim limitation ‘a wall which forms the hollow milling cutter is made as a circular ring consisting of only a nickel-diamond material grown by electroplating’. This argument is respectfully traversed.

Accordingly, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722